DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hyman (WO 2011/114331 A2) in view of Beck et al (US 2014/0154383 A1).
Claim 1 recites a method for producing aged whiskey comprising:
(a) providing a system including a tank with a lid and a degasser connected via a conduit to a tube having a vacuum valve, a pressure release valve, and a vacuum gauge;
(b) submerging charred wood slabs, each with ai least one clean end grain, in clean water;
(c) removing the slabs from the water and placing the slabs in the tank;
(d) positioning pucks at intersections between the slabs to prevent the slabs from floating in the tank;
(e) delivering to the tank distillate to be aged:
(f) regulating the amount of vacuum developed in the tank;
(g) energizing the degasser and opening the vacuum valve to subject the distillate to vacuum:
(h) closing the vacuum valve and de-energizing the degasser;
(i) holding the pressure in the system for approximately one minute;
(j) slowly opening the pressure release valve, allowing the pressure to neutralize to atmospheric pressure;
(k) closing the pressure release valve;
(l) allowing the system to sit for at least 1.5 hours; and
(m) repealing steps (f) through (l) in a cyclic pattern of aging, with a minimum of 1.5-hour intervals, for 21 days or more.
In regard to claims 1-20, Hyman discloses:
It is an object of some aspects of the present invention to provide a system for acceleration of aging of fermented liquids, including, but not limited to, whisky, wine, vinegar and other products, generally aged in oak wood barrels (page 6 lines 1-7).
The apparatus for aging a fermented product comprises :
a) a vessel adapted to contain a liquid fermented product and an airspace above the product; b) wood chips disposed in the product; and
c) a vacuum system, in fluid connection with the airspace in the vessel, for controlling the air pressure in the vessel (page 6 lines 16-23).
According to some embodiments, the pressure in the vessel is reduced so as to extract matter from the wood chips into the fermented liquid product, thereby ageing the product and providing the product with additional organoleptic and color properties (page 7 lines 7-11)..
The machine accelerates the aging of whisky, wine, vinegar or anything generally aged in wood barrels. This is also more efficient by using less wood, thereby saving time and money. The machine utilizes a large, stainless steel (or other non reactive metal) tank with internal rotating paddles. Connected to the tank, is a vacuum pump and automated pressure gauge. The liquid is placed inside the tank with toasted wood chips (oak, apple, etc.) (page 7 lines 21-28).
Connected to the lid of the bioreactor is a conduit 22 in fluid connection with a vacuum pump 20. The vacuum pump is electronically connected to an .automatic pressure gauge 18 which is fluidly connected to the air space 54, via holes (56, not shown) , drilled in the lid.
The lid also comprises locking elements 34 or latches to secure the lid to the bioreactor for providing additional mechanical strength to the sealing of the lid to the reactor.
A liquid 30, such as a fermented liquid product, such as whisky, wine, beer or vinegar, and wood chips 28, of at least one inch in diameter, are introduced into the tank.
The tank is sealed by the latches and the vacuum pump is activated. The vacuum pump depressurizes the tank, thereby forcing open the pores of the wood. This allows the liquid to penetrate the wood chips.
When the tank reaches the desired pressurization (approximately -13 p.s.i.), the automatic pressure gauge shuts off the vacuum, thereby allowing the tank to return to normal pressurization. This will force the pores of the wood to close.
When the pressure returns to the ambient pressure, the automatic pressure gauge reengages the vacuum.
According to one embodiment, the vacuum is on 30-45 seconds and off for 30-45 seconds (page 15-16).
It should be further noted that the method does not require heating of the liquid at any stage, which also reduces the energy consumption of the current method relative to prior art methods (page 18 lines 26-29).
Example 1
Preparation of a whiskey beverage
Tank 12 (Fig. 1) is filled to around 80% of its volume with a distilled spirit, such as vodka. Hard-wood chips 28 (oak, maple, cherry, apple, walnut, or any other fruit/nut tree wood) are then placed in the tank, either loosely or in non-reactive porous bags ( 23 ) /perforated metal baskets 25 (not shown) which are attached to the paddles 24. Bags or baskets are preferable as they increase efficiency in replacing wood chips. The tank is sealed shut and motor 16 is turned on. The agitator paddles rotate continuously while the bioreactor is active. V vacuum pump 20 also cycles continuously for 3-5 minutes on and 3-5 minutes off. After four hours, the motor is turned off. A sample is removed from drainage pipe 38 and the liquid 30 is tested for flavor enhancement using tasting and or chemical methods known in the art (see description of US2009291175, for example) . It is determined to continue this cycle or replace wood chips or proceed to bottle product. The product is then tested again every 2 hours.
Thus, a whiskey is prepared by the method of the present invention, in which there is a low energy input. For example, 10 liters of whiskey may be produced using 0.5 KW.h in a time period of one week. Assuming that one KW.h electricity costs 15c and the raw materials (raw vodka or ethanol cost around $l-5/liter, and wood chips cost several cents/liter of whiskey produced) , then, in some cases, the direct . costs may be around US$1.10- 5.10/liter whiskey (pages 19-20).
Hyman discloses  a method and apparatus for ageing whiskey, employing wooden chips and a vacuum cycle (claims 1-25; figure 4; example 1). The method of present claim 1 differs from Hyman in that wooden slabs are prevented from floating by pucks and claim 15 differs from Hyman 1 in that two layers of wooden slabs are used. Human discloses containing wood in boxes or bags. Hence, Hyman teaches rigid containment of wood. One of ordinary skill in the art would have been motivated to employ any conventional method to maintain contact of wood with aged beverage such as whiskey,
Hyman is silent as to the degasser and degassing aging whiskey.
Beck e al discloses:
A wine degassing apparatus 20 is mounted to the neck opening of a wine bottle and includes a gas separator rod 22 formed of cordierite or other suitable inert material with an exterior shape that causes nucleation of carbon dioxide from the wine. The gas separator rod is supported by a rod holder 23 having a mounting socket 35 at the upper end of the rod, and the mounting socket is inserted into the pump adapter plug 24 with air passages 40 formed between the mounting socket 35 and the plug so that the vacuum pump can pull gas from the bottle neck 18 up through the mounting socket 35 and pump adapter plug 24 (Abstract).
Beck et al discloses that gases present in wine “leave a rather bitter taste in wine” ([0002]). Beck et al that agitating is an alternative technique for driving gases out of wine ([0003]). Hyman discloses agitating of aging whiskey. One of ordinary skill in the art would have been motivated to modify Hyman in view of Beck et al and to remove unwanted gases from the aging spirit via degasser in order to improve the organoleptic properties of the aged alcoholic beverage.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/            Primary Examiner, Art Unit 1791